Filed 1/13/22 P. v. Huerta CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION FIVE

 THE PEOPLE,                                                    B309716

           Plaintiff and Respondent,                            (Los Angeles County Super.
                                                                Ct. Nos. BA206719/BA400409)
           v.

 FRANCISCO HUERTA,

           Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.

     Christopher Lionel Haberman, under appointment by the
Court of Appeal, for Defendant and Appellant.

          No appearance by Plaintiff and Respondent.


                               __________________________
       Francisco Huerta appeals from orders denying his Penal
Code section 1473.7, subdivision (a)(2) motions to vacate
convictions and sentences for spousal abuse and corporal injury
to a child’s parent.1 His appointed counsel filed a brief pursuant
to People v. Serrano (2012) 211 Cal.App.4th 496 (Serrano),
raising no issues. Huerta filed a supplemental brief arguing that
newly discovered evidence established his actual innocence.
Because the new evidence did not prove actual innocence, we
affirm.
        FACTUAL AND PROCEDURAL BACKGROUND
1.     Spousal Abuse Conviction in 2001
       On September 3, 2000, police arrested Huerta after he had
an altercation with Laura Torres, the mother of his child.2 The
People charged him with assault with a deadly weapon (§ 245,
subd. (a)(1)) and dissuading a witness (§ 136.1, subd. (c)(1)).
       At the September 18, 2000 preliminary hearing, a police
officer testified that in responding to Torres’s call for help, he
encountered a distraught Torres with a torn blouse. Torres told
him that Huerta came to her home, demanded to take their
infant daughter, approached her with a knife, pushed her, cut her
blouse with the knife saying it was “a slut shirt,” and then exited
with the baby. Torres told the officer that on his way out, Huerta
ripped the phone off the wall. The officer testified that Torres’s

1     All further undesignated statutory references are to the
Penal Code.
      Section 1473.7, subdivision (a)(2) allows convictions to be
vacated where there is newly discovered evidence of actual
innocence.

2     At this point in time, Huerta had one child with Torres.
They later had a second child.



                                 2
13-year-old son reported Huerta entered the home and cut the
microwave and refrigerator power cords. The son told the officer
that he followed Huerta to Torres’s room and watched Huerta cut
Torres’s blouse with a knife and take the baby. The officer
testified he observed that Torres’s telephone was ripped from the
wall and that his partner noted the microwave and refrigerator
power cords were severed.
        At the preliminary hearing, both Torres and her son denied
the statements they had made to the police, i.e. that Huerta had
a knife, threatened Torres, cut her blouse while she was wearing
it, or damaged power and phone cords. Torres testified she was
angry because Huerta had another girlfriend.
        Following the testimony, defense counsel argued that the
court should not hold Huerta to answer for the assault. The court
disagreed and opined that Torres and her son appeared to be
lying at the hearing. The court explained, “what reason would
the boy have had to tell the police the same story [as his mother],
and now come in and tell a different story, other than the fact
that his mother told him not to tell the same story because they
wanted Mr. Huerta to be let out of this or released.” The court
told defense counsel the son “wasn’t even a good liar. That’s the
credibility call of the court.” To the extent defense counsel
insinuated that Torres and her son concocted the original story
told to police about Huerta’s assault, the court pointed out that
the pair were with the police immediately after the incident and
unable to fabricate such a story. The court then held Huerta to
answer for assault under section 245, subdivision (a) (1).
        On January 12, 2001, Huerta pleaded no contest to one
count of spousal abuse (§ 273.5) for his September 18, 2000
actions. The court granted him probation and ordered him to




                                3
take domestic violence classes. On February 20, 2003, after a
hearing on a probation violation, the court imposed a three-year
state prison sentence of for his 2001 spousal abuse conviction,
stayed the sentence, and ordered Huerta to serve 270 days in
county jail. On September 29, 2003, after another violation, the
court ordered Huerta to serve the remainder of the three-year
term in state prison.
2.    Corporal Injury to a Child’s Parent in 2013
      On September 25, 2012, police arrested Huerta following
another incident with Torres, which had occurred on July 10,
2012. In case No. BA400409, the People charged Huerta with
corporal injury to a child’s parent (§ 273.5, subd. (a)), with a prior
conviction within seven years (§ 273.5, subd. (e)(1)).
      According to the preliminary hearing transcript, Huerta
and Torres had an on-again-off-again relationship for 14 years
and had two children together. Torres testified that Huerta
attacked her when she discovered him pulling the sensor cables
from her car. When she demanded to know why he was
vandalizing her car, Huerta yelled back at her and shoved her
against a concrete wall, injuring her. Two days later, she
reported the incident to police because Huerta had showed up at
her house, calling her names.
      Based on this evidence, the court held Huerta to answer for
the corporal injury to a child’s parent. On March 4, 2013, Huerta
pled no contest and the court sentenced him to two years in
prison.
3.    Motions to Vacate
      In June 2019, Huerta filed motions to vacate his 2001
spousal abuse and 2013 corporal injury to a child’s parent
convictions based on newly discovered evidence of actual




                                  4
innocence (§ 1473.7, subd. (a)(2)). Both motions asserted that
Huerta had only recently learned that Torres suffered from
bipolar disorder, paranoia, and depression, and that had he
known this, he would not have pled no contest to the charges in
either case.
       In the supporting declaration for the motion to vacate the
2001 conviction, Torres stated that at the time of the incident,
she suffered from depression and paranoid episodes, which were
not fully addressed by the mental health resources she had been
receiving from the Regional Center. Torres attested that she had
made up the story that Huerta threatened to kill her, threatened
her with a knife, and cut her shirt. She stated she fabricated the
story out of jealousy and anger because she had seen Huerta
talking to other women. Torres attested she did not tell Huerta,
the prosecutor, police, or the court about her mental health
conditions. She indicated She reported false parole violations so
she could have control over Huerta.
       In her declaration in support of the motion to vacate the
2013 conviction, Torres stated that in July 2012, she noticed her
tires were slashed and rear window was broken, and she
suspected Huerta’s girlfriend did the damage. Torres attested
that she went to Huerta’s mother’s house, where she suspected
the other woman might be. There, she yelled at Huerta and tried
to enter the house. When Huerta told her to leave, Torres moved
toward and hit Huerta. He pushed her away from the house and
told her to leave. “As he was pushing me off him, and with my
forward force toward him, I fell hitting my head on the fence, and
falling to the ground.” Torres stated her anger and jealousy
caused her to tell police the false story about Huerta ramming
her into a wall during the incident with the car. She did not tell




                                5
the prosecutors or court about her bipolar diagnosis or related
medications. She revealed her diagnosis to Huerta in 2018.
4.     Hearing on the Motions to Vacate
       At the request of the People, the court ordered that the
motions be consolidated. At the August 12, 2020 evidentiary
hearing on the motions, Huerta and Torres testified.
       Torres explained her mental health issues and stated her
mental and emotional conditions lead her to obsess about Huerta
cheating on her. For the 2001 conviction, Torres did not
remember most of the incident, including whether Huerta had a
knife, cut her blouse, or severed/pulled cords in her home. She
only recalled telling the police that Huerta entered her house,
took the baby, and that her shirt was ripped and wires were on
the floor. Torres testified she did not tell the police a false story
in order to get Huerta in trouble, and that she did not remember
testifying at the preliminary hearing.
       Torres’s depression worsened after her brother was killed.
Torres began using methamphetamine and drinking heavily,
while taking Zoloft. Concerning the incident in July 2012, Torres
recalled that her car’s tires were flat, and windows broken. She
suspected either Huerta or his then-girlfriend caused the
damage. Torres testified that while intoxicated, she went to
Huerta’s house, screamed at him, and attempted to enter the
home. She testified she “kind of pushed his arm and then he
pushed me back.” Torres repeated that Huerta pushed her. She
testified that she fell to the side and hit her head. Torres insisted
she did not lie to the police following the two incidents.
       At the hearing, Huerta testified to Torres’s obsessive and
paranoid behaviors. He also discussed that he had recently
learned about Torres’s bipolar disorder.




                                 6
      On October 14, 2020, the court denied both motions in 16-
page statement of decision, summarizing testimony and its
reasoning. The court concluded that although the evidence was
newly discovered, it did not show actual innocence. The court
explained that Huerta never showed how Torres’s mental health
conditions prevented her from truthfully reporting the crimes.
      Regarding the first conviction, the court wrote:
            “At the time of the hearing on the instant
      motions, Ms. Torres testified that she did not
      remember many details of the incident, including
      whether Defendant pulled a knife on her or pulled or
      cut the cords, but she recalled telling the police that
      Defendant entered her house, took the baby, and that
      her shirt was ripped and wires were on the floor. Ms.
      Torres testified that she does not remember making
      up any statement or whether she specifically told the
      police that Defendant was going to kill her, but also
      affirmatively stated that she did not tell the police a
      fake story.”
            “Knowledge of Ms. Torres’ diagnosis does not
      change any of the facts known at the time of
      Defendant’s plea. Defendant was aware of Ms.
      Torres behavior and her potential credibility issues if
      the People proceeded to trial based on her
      recantation at the preliminary hearing. Learning of
      Ms. Torres’s bipolar disorder certainly corroborates
      both Defendant’s and Ms. Torres’s description of her
      behavior, but it is not evidence of Defendant’s actual
      innocence. Especially in light of Ms. Torres’s
      testimony that she cannot now testify whether or not
      many details of the allegations made at the time are
      untrue.”

      The court explained the newly discovered evidence
involving the 2013 conviction likewise failed to show innocence



                                7
because: “Ms. Torres’s account largely follows the facts known at
the time of Defendant’s plea. She also now still testifies that
Defendant pushed her, causing her to hit her head and fall to the
ground. She also could not now testify that she believed
Defendant was not trying to harm her. Ms. Torres’s diagnosis
and substance use does not change the fact that Defendant was
aware of her behavior prior to pleading to the charge. He was
also already aware based on his prior conviction, that Ms. Torres
previously made allegations of abuse that she later recanted.
While her diagnosis explains why she behaved the way she did, it
is not evidence of actual innocence.”
5.     Appeal
       On December 3, 2020, Huerta filed a notice of appeal from
the denial of his motions to vacate. We appointed appellate
counsel. After reviewing the record, counsel filed an opening
brief pursuant to Serrano, supra, 211 Cal.App.4th 496, stating
that he found no arguable issues to raise on appeal, and had
informed Huerta of his right to file a supplemental brief on his
own behalf. On August 16, 2021, we advised Huerta that he had
30 days to submit any contentions or issues he wished us to
consider. Huerta filed a supplemental brief on September 16,
2021.
                              DISCUSSION
       When a defendant appeals the denial of post-conviction
relief and appellate counsel identifies no cognizable issues, the
Court of Appeal has “no independent duty to review the record for
reasonably arguable issues.” (People v. Cole (2020)
52 Cal.App.5th 1023, 1039 (Cole), review granted Oct. 14, 2020,
S264278.) “However, if the defendant files a supplemental brief,
the Court of Appeal is required to evaluate any arguments




                               8
presented in that brief and to issue a written opinion that
disposes of the trial court’s order on the merits . . . .” (Id. at
p. 1040.) Here, Huerta filed supplemental briefing arguing that
his two convictions should be vacated based on newly discovered
evidence of actual innocence.
       A.    Applicable Law
       We begin our discussion with section 1473.7, subdivision
(a)(2), under which Huerta moved to vacate. Section 1473.7,
subdivision (a)(2) permits “[a] person who is no longer in criminal
custody to file a motion to vacate a conviction or sentence” if
“[n]ewly discovered evidence of actual innocence exists that
requires vacation of the conviction or sentence as a matter of law
or in the interests of justice.” The moving party bears the burden
of proving entitlement to relief by a preponderance of the
evidence. (§ 1473.7, subd. (e)(1); People v. Perez (2020)
47 Cal.App.5th 994, 997.)
       In reviewing a denial of a motion pursuant to section
1473.7, we apply the independent standard of review. “[U]nder
independent review an appellate court exercises its independent
judgment to determine whether the facts satisfy the rule of law.”
(See People v. Vivar (2021) 11 Cal.5th 510, 526–527 [independent
review standard for denial of a motion under section 1473.7,
subd. (a)(1) dealing with failure to advise of immigration
consequences; citation omitted.] People v. Bravo (2021)
69 Cal.App.5th 1063, 1070, 1078 [applying same standard to
denial of a section 1473.7, subd. (a)(2) motion].) Under that
standard, an appellate court must give deference to a trial court’s
“factual findings based on the trial court’s personal observation of
witnesses,” but for “facts derive[d] entirely from written




                                 9
declarations and other documents,” no deference is required.
(Vivar, at pp. 527–528.)
       B.    Application
       We agree with the trial court that Huerta’s newly
discovered evidence did not demonstrate actual innocence.
Although Huerta recently discovered the cause of Torres’s mental
condition, Huerta’s discovery of the cause does not establish
Huerta’s actual innocence. We agree with the trial court’s
assessment: “While her diagnosis explains why she behaved the
way she did, it is not evidence of actual innocence.”
       For the 2002 conviction, Torres’s recent declaration
recanted her statements to police, just as Torres had done at the
preliminary hearing. The only new evidence—her mental health
diagnosis—did not explain defendant’s innocence. When
questioned at the hearing, Torres could not remember any crucial
facts. She also testified that she did not fabricate a story when
she reported the crime to police, which was the very theory
defendant was asserting in his motion to vacate.
       For the 2013 conviction, in both her declaration and
testimony, Torres maintained that Huerta pushed her into a
wall. Torres’s testimony and declarations fail to vindicate
Huerta.
       Although Huerta’s supplemental brief argues that the new
facts demonstrate actual innocence, for the reasons earlier stated,
we find the argument unpersuasive.
       We have reviewed the record and are satisfied that
Huerta’s appointed appellate counsel has fully complied with his
responsibilities and no arguable issues exist. (See Cole, supra,
52 Cal.App.5th at pp. 1039–1040; Serrano, supra,
211 Cal.App.4th at p. 503.)




                                10
                         DISPOSITION
      The October 8, 2020 order denying Huerta’s motions to
vacate the convictions and sentences are affirmed.




                                   RUBIN, P. J.
WE CONCUR:



                 BAKER, J.



                 KIM, J.




                              11